
	

115 HR 3072 RH: Bureau of Consumer Financial Protection Examination and Reporting Threshold Act of 2017
U.S. House of Representatives
2017-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 311
		115th CONGRESS1st Session
		H. R. 3072
		[Report No. 115–420]
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2017
			Mr. Clay (for himself and Mr. Stivers) introduced the following bill; which was referred to the Committee on Financial Services
		
		
			November 21, 2017
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To increase from $10,000,000,000 to $50,000,000,000 the threshold figure at which regulated
			 depository institutions are subject to direct examination and reporting
			 requirements of the Bureau of Consumer Financial Protection, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Bureau of Consumer Financial Protection Examination and Reporting Threshold Act of 2017. 2.Increase in the examination thresholdSection 1025(a) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5515(a)) is amended by striking $10,000,000,000 each place that term appears and inserting $50,000,000,000.
 3.Increase in the reporting thresholdSection 1026(a) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5516(a)) is amended by striking $10,000,000,000 each place that term appears and inserting $50,000,000,000.
 4.Effective dateThis Act and the amendments made by this Act shall take effect on the date that is 45 days after the date of enactment of this Act.
		
	
		November 21, 2017
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
